REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant claims are directed to method performed by a first computing device 
and a second computing device communicating with a plurality of remote servers. This is taught by the combination of Smith et al. (US Pat.10558974 B2) in view of Skala et al., (US Pat 10354325 B1). Additionally, the claims recite receiving at least one piece of identity data, at each of the plurality of remote servers, from the second computing device; performing customer authentication based on the at least one piece of identity data from the second computing device taught by Smith in (col 13 lines 20-38, col 22 line53-col 23 line13, col 46 line 65-col 47 line 32), and generating a plurality of private key components from a private key; transmitting a respective private key component of the plurality of private key components from the first computing device to each of the plurality of remote servers via at least one network, taught by Skala (col 17 lines 28-59, col 20 lines 11-24).
However, the prior art does not disclose, neither singly nor in combination, the claimed combination of steps of: transmitting the respective private key component of the plurality of private key components, stored on a respective remote server, of the plurality of remote servers to the second computing device via the at least one network in response to a successful customer authentication; 
reconstructing, at the second computing device, a single private key from multiple private key components of the plurality of private key components; and 
performing at least one of: 
(1) decrypting encrypted data using the single private key,
 (2) encrypting data based on a public key derived from the single private key, 
(3) generating a transaction address using a hashing function and based on a public transaction key derived from the single private key; or 
(4) cryptographically signing a transaction using the single private key

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685